DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2011/0128625 Larsen et al. (‘Larsen hereafter), 
U.S. 2014/0376220 Shen et al. (‘Shen hereafter), 
U.S. 2018/0180778 Robert M. Pricone (‘Pricone hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 – 8 & 21 – 26 are allowed. 
Claims 9 – 20 have been canceled.

Allowable Subject Matter
Claim[s] 1 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  A method of manufacturing an open-air corner-cube retroreflector having a corner-cube cavity, the method comprising: additively forming a substrate by way of additive manufacturing technology; and replicating a reflective surface in the corner-cube cavity using a master that is coated with a reflective material, wherein an adhesive is applied to the corner-cube cavity so that when the adhesive cures and the master is withdrawn from the corner-cube cavity, the reflective surface adheres to the adhesive and thereby remains in the corner-cube cavity. 
The closest prior art is as cited were ‘Larsen, ‘Shen & ‘Pricone.  
‘Larsen, teaches a retro-reflective communication system that reflects light in the same direction as the source, polished metal or coated surfaces, 
‘Larsen does not teach forming the substrate by additive manufacturing or 3D printing, applying a reflective surface by an adhesive. 
‘Shen, teaches a light transmissive structure, additive manufacturing, 3D printing, coating, adhesive layer, corner cube,
‘Shen, does not teach a cavity.
‘Pricone, a method apparatus for making a retroreflective sign of polymeric film, 
‘Pricone, does not teach 3D printing/ additive manufacturing, and does not teach a cavity.
Neither of these references provides a cavity and being formed using an additive manufacturing process. Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 2 - 8 & 22 - 26 are also allowed because they are dependent on claim 1.  

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726    

03/16/2022